39 Mich. App. 104 (1972)
197 N.W.2d 139
PEOPLE
v.
POTTS
Docket No. 11797.
Michigan Court of Appeals.
Decided February 29, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and William C. Buhl, Prosecuting Attorney, for the people.
Arthur J. Tarnow, State Appellate Defender, and David A. Goldstein, Assistant Defender, for defendant.
*105 Before: DANHOF, P.J., and T.M. BURNS and VAN VALKENBURG,[*] JJ.
Reversed, conviction vacated, and remanded to circuit court, 387 Mich. 809.
PER CURIAM.
The defendant pled guilty to a charge of aiding a prisoner to escape, MCLA 750.183; MSA 28.380. After the plea was accepted the prosecutor filed a supplemental information, pursuant to MCLA 769.13; MSA 28.1085, charging the defendant as a second offender. The defendant again pled guilty and a sentence of 7 to 10-1/2 years was imposed. Defendant now appeals and we affirm.
The defendant contends that the trial court erred in considering his juvenile record in sentencing. This was not error. People v Coleman, 19 Mich. App. 250 (1969); People v Charles Williams, 19 Mich. App. 544 (1969).
The defendant contends that reversal is required because he was not informed of his privilege against self-incrimination, his right to confront his accusers, and the right to a nonjury trial. No error occurred, People v Jaworski, 25 Mich. App. 540 (1970).
Defendant contends that he was misled regarding the possible sentence. The record is inadequate for appellate determination of this question. Matters of this type should be first raised in the trial court where an evidentiary hearing can be held.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.